   Case 20-03891                Doc 18     Filed 03/12/20 Entered 03/12/20 15:25:15          Desc Main
                                             Document     Page 1 of 1

                           UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
 IN RE:
                                                            Case No.: 20-03891
            Stephanie L. Lane                               Chapter: 13

                                                            Judge Timothy A. Barnes
                                                Debtor(s)


     NOTICE OF WITHDRAWAL OF APPEARANCE FILED ON 2/17/2020 (DOCKET
                             ENTRY #13)



TO:       Marilyn O Marshall, Chapter 13 Trustee, 224 South Michigan Ste 800, Chicago, IL 60604 by
          electronic notice through ECF
          Stephanie L. Lane, Debtor(s), 202 Seton Place, Streamwood, IL 60107
          David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic
          notice through ECF

       Now comes the Movant, DEUTSCHE BANK NATIONAL TRUST COMPANY, AS
TRUSTEE FOR ARGENT SECURITIES INC., ASSET-BACKED PASS-THROUGH
CERTIFICATES, SERIES 2006-M1, by its attorneys, Codilis & Associates, P.C., and hereby
withdraws its Appearance filed on 2/17/2020 as Docket Entry #13, on behalf of DEUTSCHE
BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR ARGENT SECURITIES INC.,
ASSET-BACKED PASS-THROUGH CERTIFICATES, SERIES 2006.
                                  PROOF OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice of
Withdrawal upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
notice on March 12, 2020 and as to the debtor by causing same to be mailed in a properly
addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before
the hour of 5:00 PM on March 13, 2020.

                                                                    /s/ Peter C. Bastianen
                                                                    Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
FILE #(14-15-02019)
NOTE: This law firm is a debt collector.
